IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 JOSEPH TAMBELLINI, INC. D/B/A                 :   No. 52 WM 2020
 JOSEPH TAMBELLINI RESTAURANT,                 :
                                               :   Emergency Application for
                     Petitioner                :   Extraordinary Relief Pursuant to
                                               :   Rule 3309, 42 Pa. C.S. § 726 and
                                               :   King’s Bench Powers
              v.                               :
                                               :
                                               :
 ERIE INSURANCE EXCHANGE,                      :
                                               :
                     Respondent                :


                                       ORDER


PER CURIAM
      AND NOW, this 14th day of May, 2020, the Application of AIG Applicants for Leave

to Participate as Amici Curiae and the Application of American Property Casualty

Insurance Association et al. for Leave to Submit Amici Curiae Brief in Opposition to the

Emergency Application are GRANTED. The Emergency Application for Extraordinary

Relief Pursuant to Rule 3309, 42 Pa.C.S. § 726 and King’s Bench Powers is DENIED.